DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please make the following corrections to eliminate minor typographical errors and antecedent basis issues.
1.	 In Claim 7, line 2
	“the number” should be changed to: -- a number --
2.	 In Claim 7, line 8
      “the important phrase” should be changed to: -- the predetermined important phrase --
3.	 In Claim 12, line 1
	“claim 3” should be changed to: -- claim 1 --
4.	 In Claim 12, line 4
	“the other” should be changed to: -- the another --
5.	 In Claim 12, line 15
	“the other” should be changed to: -- the another --
6.	 In Claim 15, line 2
	“the number” should be changed to: -- a number --
7.	 In Claim 15, line 8
      “the important phrase” should be changed to: -- the predetermined important phrase --
8.	 In Claim 20, line 14
	“compare the number” should be changed to: -- compare a number --
9.	 In Claim 20, line 14
	“with the number” should be changed to: -- with a number --
10.	 In Claim 20, line 16
	“the number” should be changed to: -- a number --
11.	 In Claim 21, lines 2-3
	“the interaction execution” should be changed to: -- an interaction execution --
12.	 In Claim 22, line 2
      “the number” should be changed to: -- a number --
13.	 In Claim 22, line 8
	“the important phrase” should be changed to: -- the predetermined important phrase --


Claim Interpretation 112(f)

1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
(a)	Claim 1; “…circuitry configured to repeatedly perform the interaction until a response content candidate, which is a candidate for the response content, satisfies a prescribed condition…”
(b)	Claim 13; “…circuitry configured to repeatedly perform the interaction until a response content candidate, which is a candidate for the response content, satisfies a prescribed condition” 
(c)	Claim 20; “…circuitry configured to repeatedly perform the interaction until a response content candidate, which is a candidate for the response content, satisfies a prescribed condition” 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a) Fig. 1, Input Acquisition Unit 101, Paragraphs 0006 & 0011
(b) Fig. 1, Input Acquisition Unit 101, Paragraphs 0006 & 0011 
(c) Fig. 1, Input Acquisition Unit 101, Paragraphs 0006 & 0011

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
1.	Claims 1 & 6-24 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claim 1 & 6-24 uniquely identify an interactive system. 
The closest prior art made of record is Yano (US 20120179473 A1) and Yamagami et al. (US 20180158459 A1).
The cited reference (Yano ‘473) teaches wherein a speech interactive apparatus includes an output unit to output a first response; a receiving unit to receive a start instruction of a speech input as a reply to the first response; a response control unit to stop the output of the first response when the start instruction is received while the first response is being output; and a deciding unit to decide on a first determination period, which is used in determining whether a silent state has occurred, based on whether the start instruction is received while the first response is being output or based on the timing of receiving the start instruction. When the input speech is not input during a period starting from the reception of the start instruction till an elapse of the first determination period, the response control unit instructs the output unit to output the first response again.
The cited reference (Yamagami ‘459) teaches an information processing method for information stored in a storage includes: holding a dialog history of a dialog including a question to a user and a reply from the user to the question, determining whether a manner in which a third reply indicating neither a first reply nor a second reply appears in a reply history of the reply included in the held dialog history satisfies a predetermined condition, the first reply indicating an affirmative in response to the question, the second reply indicating a negative in response to the question; and performing presentation regarding the information stored in the storage if the manner is determined to satisfy the predetermined condition.
The cited references fails to disclose circuitry configured to repeatedly perform the interaction until a response content candidate, which is a candidate for the response content, satisfies a prescribed condition; perform control for stopping the interaction based on an interaction state by the user or another user; provide the response content according to a time of stoppage in a case where the control for stopping the interaction is performed; and store the interaction state with the user, wherein the circuitry performs the control for stopping the interaction based on the stored interaction state, and based on a case where it is determined that a negative interaction is performed in the interaction state. As a result, and for these reasons, Examiner indicates Claims 1 & 6-24 as allowable subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677